Citation Nr: 0303609	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  96-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1980 to 
May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the issue 
of entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his compensable 
rating claim.  In February 2000, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO, in January 2003, returned the veteran's 
case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The most recent audiometric test results, which were 
obtained during a compensation examination conducted by VA in 
June 2000 correspond to numeric designations no worse than 
Level I for each ear.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.7, 
§ 4.85, Table VI, Table VIa, Table VII, and § 4.86 (2002); 
38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, Diagnostic 
Code 6100 (effective prior to and after June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In December 1995 and October 1999 
supplemental statements of the case, a February 2000 letter, 
an August 2000 supplemental statement of the case, and an 
April 2002 letter, the RO informed the veteran and his 
representative of the provisions of the VCAA, the criteria 
used to adjudicate his compensable rating claim, the type of 
evidence needed to substantiate this issue, as well as the 
specific type of information necessary from the veteran.  

In April 2000, the veteran responded that he had only had his 
hearing tested at the Decatur VA Medical Center (VAMC).  He 
did not specifically state that he had recently received 
treatment for his hearing impairment.  Further, the veteran 
failed to respond to the RO's April 2002 request to identify 
all sources of recent treatment for his bilateral hearing 
loss.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  A 
review of the claims folder indicates that the RO has 
obtained all available service medical records and 
post-service medical reports adequately identified by the 
veteran.  During the current appeal, the veteran has been 
accorded several pertinent VA audiological evaluations.  The 
reports of these tests have been obtained and associated with 
the veteran's claims folder.  Consequently, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

Factual Background

According to the service medical records, at the February 
1980 enlistment examination, the veteran denied ever having 
experienced, or experiencing at that time, hearing loss.  
This evaluation demonstrated the following audiometric 
evaluation results in the veteran's right ear:  10 decibels 
at 500 Hertz, 15 decibels at 1000 Hertz, 15 decibels at 
2000 Hertz, 30 decibels at 3000 Hertz, 45 decibels at 
4000 Hertz, and 35 decibels at 6000 Hertz and in his left 
ear:  15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 
25 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, 
25 decibels at 4000 Hertz, and 40 decibels at 6000 Hertz.  

An in-service audiogram completed in January 1982 indicated 
the following audiometric evaluation results in the veteran's 
right ear:  20 decibels at 500 Hertz, 30 decibels at 
1000 Hertz, 30 decibels at 2000 Hertz, 40 decibels at 
3000 Hertz, 60 decibels at 4000 Hertz, and 30 decibels at 
6000 Hertz and in his left ear:  25 decibels at 500 Hertz, 
15 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 
30 decibels at 3000 Hertz, 25 decibels at 4000 Hertz, and 
30 decibels at 6000 Hertz.  

At the March 1983 separation examination, the veteran 
underwent an audiological evaluation.  This test provided the 
following audiometric results in the veteran's right 
ear:  15 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 
30 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, 
50 decibels at 4000 Hertz, and 45 decibels at 6000 Hertz and 
in his left ear:  15 decibels at 500 Hertz, 10 decibels at 
1000 Hertz, 25 decibels at 2000 Hertz, 30 decibels at 
3000 Hertz, 15 decibels at 4000 Hertz, and 40 decibels at 
6000 Hertz.  

In May 1983, the veteran was discharged from active military 
duty.  In August 1983, he underwent a VA examination.  He did 
not complain of hearing impairment.  An evaluation of the 
veteran's ears demonstrated no hearing loss as well as normal 
pinna, external auditory canals, and tympanic membranes.  The 
examiner did not diagnose hearing loss.  

In January 1984, the RO considered these service, and 
post-service, medical records.  The RO granted service 
connection for high frequency hearing loss and assigned a 
noncompensable evaluation to this disability, effective from 
May 1983.  The veteran's service-connected hearing loss has 
remained rated as noncompensably disabling.  

In April 1995, the veteran filed his current claim for an 
increased evaluation for his service-connected bilateral 
hearing loss.  The veteran has not provided any specific 
contentions in support of this claim, except to assert his 
belief that a 50 percent rating is warranted for his 
service-connected hearing loss.  

According to the pertinent medical evidence received during 
the current appeal, a September 1995 VA audiological 
evaluation demonstrated the following puretone thresholds to 
be present in the veteran's right ear:  15 decibels at 
500 Hertz, 20 decibels at 1000 Hertz, 35 decibels at 
2000 Hertz, and 40 decibels at 4000 Hertz and in his left 
ear:  15 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 
35 decibels at 2000 Hertz, and 40 decibels at 4000 Hertz.  
The veteran's speech recognition ability was determined to be 
100 percent correct in each ear.  

In October 1995, the veteran underwent another VA 
audiological examination which indicated the following 
puretone thresholds in the veteran's right ear:  30 decibels 
at 1000 Hertz, 40 decibels at 2000 Hertz, 45 decibels at 
3000 Hertz, and 45 decibels at 4000 Hertz and in his left 
ear:  20 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 
35 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  
The veteran's speech recognition ability was determined to be 
96 percent correct in each ear.  

Thereafter, in May 2000, the veteran underwent a VA ears, 
nose, and throat examination.  Evaluation of the veteran's 
ears demonstrated normal and clear external ears, tympanic 
membranes which were essentially within normal limits 
bilaterally, a normal cone of light, no evidence of 
disruption of the normal anatomical landmarks of the tympanic 
membranes, no evidence of otitis media or externa, the 
inability to perceive the noise from the rubbing of hand 
digits when held close to the ears, a Weber's test which did 
not lateralize, a Rinee's test which showed air conduction 
that was greater than bone conduction bilaterally, and 
detection of the vibrations of a 2048 cycle per second tuning 
fork with both ears.  

The following puretone thresholds were found to be present in 
the veteran's right ear:  35 decibels at 1000 Hertz, 
50 decibels at 2000 Hertz, 50 decibels at 3000 Hertz, and 
50 decibels at 4000 Hertz and in his left ear:  25 decibels 
at 1000 Hertz, 45 decibels at 2000 Hertz, 45 decibels at 
3000 Hertz, and 45 decibels at 4000 Hertz.  The veteran's 
speech recognition ability was determined to be 96 percent 
correct in his right ear and 100 percent correct in his left 
ear.  Based on these results, the Chief of the VA 
Audiology-Speech Pathology Clinic concluded that the veteran 
had mild to moderate sensorineural hearing loss with 
excellent word recognition ability in both ears.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the 
service-connected bilateral hearing loss, the Board 
acknowledges that the schedular criteria by which 
audiological disabilities are rated changed during the 
pendency of the veteran's appeal.  See 64 Fed. Reg. 25209 
(May 11, 1999) (effective June 10, 1999) codified at 
38 C.F.R. §§ 4.85, 4.86 (2001).  Therefore, adjudication of a 
claim of entitlement to a compensable disability rating for 
the service-connected bilateral hearing loss must also 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 (1998) established eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores was inappropriate, Table VIa was to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2002).  Additionally, when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2002).  

Because the Board must consider whether the veteran would 
qualify for a compensable rating under either set of criteria 
(the new and the old), Karnas, supra, consideration under the 
old criteria will be undertaken first.  In the present case, 
the veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling.  

Throughout the current appeal, the veteran has asserted that 
his service-connected bilateral hearing loss is more severe 
than the current noncompensable rating indicates.  He has not 
described specific problems but has simply asserted his 
belief that a 50 percent evaluation is warranted for his 
hearing loss.  

The veteran's lay descriptions that his hearing loss has 
worsened are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, the lay 
descriptions of the veteran's service-connected bilateral 
hearing loss must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

Recent audiometric testing conducted at the June 2000 VA 
audiological examination revealed puretone thresholds of 35, 
50, 50, and 50 decibels in the veteran's right ear, and 25, 
45, 45, and 45 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average of these 
thresholds was 46 decibels for his right ear and 40 decibels 
for his left ear.  Additionally, the veteran had speech 
discrimination scores of 96 percent correct in his right ear 
and 100 percent correct in his left ear.  Applying 38 C.F.R. 
§ 4.85, Table VI (1998) to these results, the veteran has a 
numeric designation of I for his right ear and I for his left 
ear.  Application of 38 C.F.R. § 4.85, Table VII (1998) does 
not result in findings that warrant a compensable rating for 
the veteran's service-connected bilateral hearing loss.  

Because a compensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted 
under the rating criteria in effect prior to June 10, 1999, 
the Board must also consider the application of the new 
rating criteria.  In this regard, the Board reiterates that, 
while the new requirements have essentially not changed the 
mechanical application of the rating criteria for defective 
hearing, the new instructions have added guidance for cases 
which involve exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII and 
§ 4.86 (2002).  Significantly, however, the June 2000 VA 
audiological examination does not provide findings that the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or 
that the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Consequently, a determination by the rating specialist of the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa (whichever results in the higher 
numeral) is not appropriate.  See 38 C.F.R. § 4.86 (2002).  

The Board concludes, therefore, that a compensable schedular 
disability evaluation for the veteran's service-connected 
bilateral hearing loss cannot be granted.  See, 38 C.F.R. 
§ 4.7, § 4.85, Table VI, Table VIa, Table VII, and § 4.86 
(2002); 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, 
Diagnostic Code 6100 (effective prior to and after June 10, 
1999).  The preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable disability 
rating for this service-connected disorder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that, although the RO has provided the 
veteran and his representative with the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) with regard to the 
veteran's compensable rating claim, the RO has not actually 
considered, and made a determination as to, whether the facts 
of this case meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board notes that a 
compensable schedular rating is provided for the veteran's 
service-connected bilateral hearing loss disability under 
Diagnostic Code 6100.  Further, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's compensable rating claim for 
his service-connected bilateral hearing loss to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  This disability is 
appropriately rated under the schedular criteria.  


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

